Citation Nr: 1303415	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Entitlement to service connection for a bilateral hearing loss disability.  
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T.S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1954 to July 1957.
 
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran appeared and testified at a personal hearing in May 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.
 
In August 2011 and April 2012, the Board remanded the claim for additional development. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDING OF FACT
 
A bilateral hearing loss was not manifest during active service, and a sensorineural hearing loss was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.
 
 
CONCLUSION OF LAW
 
A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385 (2012).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2012. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  This matter was last remanded by the Board in April 2012 to obtain and associate with the file records from VA and non VA facilities.  The RO/AMC obtained records from the Sierra, Nevada VA facility.  VA also sent a letter in April 2012 to the appellant requesting that he submit names and contact information for providers who treated him for hearing loss to include the Federal Bureau of Prisons facilities.  The Veteran, however, failed to respond and/or submit the proper authorization to allow VA to obtain these records.  The Board finds that the instructions set forth in its April 2012 remand were substantially complied with, and that VA fulfilled its duty to assist.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  
 
Analysis
 
The Veteran appeals the denial of service connection for a bilateral hearing loss disability.  The Veteran contends that his current bilateral hearing loss is a result of hazardous noise exposure from serving as a rocket gunner during active service.
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 
 
Certain chronic diseases, such as a sensorineural hearing loss may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
Based on the evidence of record, the Board finds that the evidence preponderates against entitlement to service connection for a bilateral hearing loss disability.  Service treatment records reveal no complaints, findings or diagnoses of hearing loss.  At separation, the Veteran's hearing was normal.  A sensorineural hearing loss was not clinically shown to be compensably disabling within a year of separation from active duty.  
 
To the extent that the Veteran argues that his disability is related to service, the evidence shows hearing problems were first clinically documented around 2003 which is over four decades following the appellant's discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
Additionally, there is no competent evidence or opinion that the Veteran's hearing loss disability is related to his military service and neither the appellant nor his representative has presented such an opinion.  Rather, VA examiners in November 2008 and November 2011 opined that the Veteran's disability was less likely than not, i.e., there was less than a 50 percent probability, that the disorder was incurred in or caused by any claimed in service injury, event or illness.  They reasoned that there is no history reported to suggest that hearing loss might have been incurred during service.  The examiners found that the Veteran appears to have been exposed to both military and non military noise exposure and that the claim for hearing loss comes 50 years post service.  They also noted that hearing loss can be caused by a combination of genetic and environmental factors that may have occurred after service.  
 
The Veteran is competent to report a loss of hearing.  To the extent that the appellant claims a history of hearing loss since separation, however, the Board finds such an assertion not credible.  Simply put, if the Veteran truly was having hearing problems since service, it is more believable to conclude that he would have sought treatment for the disorder prior to 2003.  

In contrast, the Board finds that the VA medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  The examiners addressed the Veteran's contentions and based their opinions on a review of the claim folders to include the appellant's in service and post service noise exposure, as well as a complete physical examination.  The opinions are well reasoned and supported by the historical record, and are afforded greater probative weight than the assertions of the Veteran presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).
 
In sum, the most probative evidence of record is devoid of a showing that the Veteran's hearing loss is related to service.  Hence, entitlement to service connection for a hearing loss is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to service connection for a bilateral hearing loss is denied.  
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


